Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In each of claims 1 and 2, line 13 of each, “an unsealing portion formed by a perforation is formed” is indefinite and inconsistent with the disclosure, as the disclosure defines the unsealing portion defined by plural perforations and not “a perforation”.
In claim 1, lines 15-16, “with U-shaped or substantially V-shaped perforations” is indefinite, as each disclosed perforation is not U-shaped or substantially V-shaped. In lines 17-21, “a belt shaped outlet opening…formed by a pair of perforations” is inaccurate, as the workable outlet opening is not defined by two perforations, but apparently two lines of perforations. In each of claims 1 and 2, line 25 and 24-25, respectively, “an unsealing start auxiliary perforation(s)” is indefinite and inconsistent with the disclosure, as the disclosure defines the unsealing portion defined 
In claim 2, lines 17-19, “a belt shaped outlet opening…formed by a pair of perforations” is inaccurate, as the workable outlet opening is not defined by two perforations, but apparently two lines of perforations. In lines 27-29, “each perforation forming the outlet forming portion is located on a toilet paper roll group of each row arranged in two rows” is indefinite in its entirety, as it is unclear how an individual perforation is located on a discrete toilet roll paper group, or how “each arranged in two rows” occurs.
   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In each of claims 1 and 2, lines 2-3 of each, “is gusseted with an exterior film” is indefinite, as “gusseted” is not a recognized verb. In each of claims 1 and 2, lines 6-7 of each, “in gusset packaging” may be considered to be double recitation in view of the preceding lines 2-3. In each of claims 1 and 2, line 11 of each, “the toilet paper roll” lacks particular singular antecedent basis. In each of 
In claim 1, lines 15-16, “with U-shaped or substantially V-shaped perforations” is indefinite, as each disclosed perforation is not U-shaped or substantially V-shaped. In lines 17-21, “a belt shaped outlet opening…formed by a pair of perforations” is inaccurate, as the workable outlet opening is not defined by two perforations, but apparently two lines of perforations. In line 26, “the U-shaped or substantially V-shaped top” lacks antecedent basis. In lines 28-30, “each perforation forming the outlet forming portion is located on a toilet paper roll group of each row arranged in two rows” is indefinite in its entirety, as it is unclear how an individual perforation is located on a discrete toilet roll paper group, or how “each arranged in two rows” occurs.      
In claim 2, lines 17-19, “a belt shaped outlet opening…formed by a pair of perforations” is inaccurate, as the workable outlet opening is not defined by two perforations, but apparently two lines of perforations. In claims 25-26, the trapezoidal top portion” lacks antecedent basis. In lines 27-29, “each perforation forming the outlet forming portion is located on a toilet paper roll group of each 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG